PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
verUnited States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 15/803,444
Filing Date: November 3, 2017
Appellant(s): Vasudeva et al. 



__________________
Michael G. Dreznes (Reg. No. 59,965)
For Appellant




EXAMINER’S ANSWER








December 22, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 27, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The examiner summarizes the various points raised by the appellant and addresses replies individually.

As per appellants’ arguments filed December 22, 2020, the appellant(s) argue in substance: 
A. That independent claims 1 (Appeal Brief, pages 11-12), 20 (Appeal Brief, pages 12-13), and 21 (Appeal Brief, pages 13-15), are not anticipated by O’Donnell, US 2015/0100581 (herein referred to as O’Donnell) because the appellant asserts that all words were not considered.  
Specifically with respect to claim 1, 
“receiving a first message directed to a first organization from a device of a user, the first message having a first message type; 
selecting, based on the first message type, a first autonomous processing system to respond to the first message, wherein the first autonomous processing system is configured to automatically generate responses solely to the first message type, 
second message directed to the first organization from the device of the user or a device of another user, the second message having a second message type that differs from the first message type, and 
selecting, based on the second message type, a second autonomous processing system to respond to the second message, wherein the second autonomous processing system is configured to automatically generate responses solely to the second message type [emphasis added]” (see Appeal Brief, page 11), 
the appellant asserts that the a first message of a first message type, a second message of a second message type (different from the first message type), a first autonomous processing system that generates solely to the first message type, and a second autonomous processing system that generates solely to the second message type, are not explicitly taught because the Examiner has provided a note implying redundant functionality and because the Examiner has ignored certain features of the claims. 
The appellant present the same argument with respect to independent claims 20 and 21 (Appeal Brief, pages 12-13 and pages 13-15, respectively) and therefore, the response has been combined to address the above argument with respect to all pending independent claims below.
In response to A, the Examiner disagrees.  The assertion that the Examiner’s “NOTE” in the office action filed July 27, 2020, is an admission that the Examiner failed to properly examine the independent claims is erroneous and improper.  Clearly, the “NOTE” is in light of the teachings by O’Donnell.  The appellant seems to be ignoring the teachings of O’Donnell as a whole and simply fixated on the “NOTE” by the Examiner.  The appellant seems to be ignoring the teachings of O’Donnell as a whole (which include well-known, routine, and conventional subject matter, well-understood in the art) as well as the explicit functionality taught by O’Donnell.  The appellant has provided no arguments with respect to the teachings of O’Donnell to contradict the Examiner’s rejections.  The “NOTE” is simply an account of the redundancy of same type, unless otherwise explicitly stated for a different purpose, or else the response will be erroneous or flawed.  Nowhere in the appellants’ arguments reference a particular teaching/citation of O’Donnell either to explicitly support the non-inherent assertion. 
Nonetheless, O’Donnell explicitly teaches throughout, types of messages in paragraph [0030], “A query may be submitted using any suitable device and/or communication service such as SMS, MMS, voice, Instant Messaging, VoIP, internet packet communication, email, an application or "app", etc” and paragraph [0038], “A user, a guide and/or a search system may establish a communication session using a voice service, a messaging service such as Short Messaging Service (SMS), Enhanced Messaging Service (EMS), Multi-media Messaging Service (MMS), Instant Messaging (IM), email, an internet portal or web page, an application, regular mail and/or any other suitable type of communication. A connection or communication session may be established using any device which is capable of utilizing a communication service”.
Abstract, “A user interface and suggested responses are provided to a responder based on a type and a subject matter of the request which taken together with the systems and interfaces provide enhanced communications between users while improving network efficiency” (emphasis added).  In paragraph [0010], O’Donnell teaches “An interface provided to a responder device may be determined based on metadata associated with a request. A type associated with a request may determine response options presented to a responder” (emphasis added).  In paragraph [0011], O’Donnell teaches “a responder interface may include a control which will generate a pre-determined response based on a random number and/or information of the responder. Likewise a number of automatically generated sentences which may be used to respond to a request may be presented to a responder, who may elect to send a response by activating a control associated with an automatically generated sentence” (emphasis added). In paragraph [0073], O’Donnell teaches “a responder may be assigned to a particular type of request as part of a registration process. A responder may select a type of request which the responder may perform” (emphasis added).  Clearly, from the citations above, O’Donnell explicitly teaches selecting a responder, routing a request to a responder, and providing a response to the requestor based on the message “type”.  Furthermore, it is also evident from the citations above that these responses are “solely” selected and generated based on the message “type”.  Extensive additional citations have been provided in the Office Action filed July 27, 2020, pages 5-16.

B. That independent claims 1 (Appeal Brief, pages 16-17), 20 (Appeal Brief, page 22), and 21 (Appeal Brief, pages 24-25), are not anticipated by O’Donnell, US 2015/0100581 because the appellant asserts O’Donnell does not anticipate two autonomous processing systems each configured to automatically generate responses solely to a corresponding message type.  
B, the Examiner disagrees.  It has been shown above (In response to A) and explicitly taught throughout O’Donnell, that each processing system is “configured to automatically generate responses solely to a corresponding message type”.  
O’Donnell teaches plural “guides” or “responders” in Figure 1 and paragraph [0036], “Guides may be assigned various roles” (emphasis added).  O’Donnell also teaches in paragraph [0030], that these “guides” or “responders” can be autonomous, “A response may be produced automatically and/or using the assistance of a person” (emphasis added).  O’Donnell further elaborates in paragraph [0031], “Processing of a query may be divided into various layers. A first layer may consist of automated processing of a query. Automated processing of a query may include comparison of a query to a database, analysis of a query using semantic techniques, pattern matching, etc. which may be used to determine a response to the query, associate a query with metadata, and/or determine a type of processing. Results of automated processing such as categorization, spelling correction, named entity extraction, location association, etc. may be stored for later use. Automated processing may include selection of a response based on natural language processing of a request and/or submission of a request to an automated resource selected based on a request” (emphasis added).  Clearly, although O’Donnell teaches a “guide” or “responder” in the examples, with reference to a human responder, O’Donnell explicitly teaches that theses “guides” or “responders” may be automated to perform processing autonomously or dynamically.  Furthermore, these automated responses are solely dependent on the type of request (well-understood in the art as request-reply pair).

C. That independent claims 1 (Appeal Brief, pages 17-18), 20 (Appeal Brief, page 23-24), and 21 (Appeal Brief, pages 25-26), are not anticipated by O’Donnell because the appellant asserts O’Donnell does not anticipate even one autonomous processing systems that is configured to automatically generate responses solely to one message type.  
C, the Examiner disagrees.  It has been shown above (In response to A) and explicitly taught throughout O’Donnell, that each processing system is “configured to automatically generate responses solely to a corresponding message type”.  Furthermore, it has been shown above (In response to B), plural autonomous processing system.   Therefore, O’Donnell discloses, teaches, and suggests “one autonomous processing systems that is configured to automatically generate responses solely to one message type”.
For these reasons above, independent claims 1, 20, and 21 should remain rejected.

D. That dependent claim 2 (Appeal Brief, pages 18-19), is not taught by O’Donnell because the “Office Action… suggests, without any explanation” cites Fig.1 and paragraphs [0008] and [0043].  
In response to D, the Examiner disagrees.  Figure 1 coupled with the teachings with respect to independent claims, explicitly teach plural autonomous processing systems.  Paragraph [0008] of O’Donnell explicitly teaches among other things, that the request including metadata are stored, hence the updating of the metadata.  Last but not least, paragraph [0043] of O’Donnell explicitly teaches among other things, examples of communications maintained without persistent connection.  Furthermore, paragraph [0038] teaches all the communications services and devices O’Donnell can employ, capable of maintaining communications without persistent connection.  Additionally, paragraph [0129] teaches of providing a user interface “when a request is determined to be conversational in nature”.  For these reasons above, claim 2 should remain rejected.

E. That dependent claim 11 (Appeal Brief, page 19), is not taught by O’Donnell because the “Office Action… suggests, without any explanation” cites paragraphs [0056], [0085], and [0117]-[0118].  
E, the Examiner agrees.  The cited paragraphs fail to disclose, teach, or suggest the limitation of claim 11.  
However, O’Donnell explicitly teaches and suggests the limitations of claim 11.  O’Donnell teaches in paragraph [0039] states, “Communication between a user, a guide and/or a search system may include conversion of text to speech and speech to text. Any type of media which can be sent and/or received using a communication system may be part of a communication session. A communication session may be conducted using any or all communication services associated with a user, a guide, a resource and/or a search system. Any communication session may include communication via multiple services and/or devices. For example, a request may be submitted as a voice query, which might indicate an image located on a resource accessible to a user. A voice query might be converted to a text message, the image might be processed in order to associate a tag and/or other images with the image, and a response might be provided as a spoken reply to a mobile phone associated with a user, and a video presentation which is accessible via a high-speed connection that might be delivered to a browser functionality of a different or the same user device” (emphasis added).
For these reasons above, claim 11 should remain rejected.

F. That dependent claim 14 (Appeal Brief, pages 19-20), is not taught by O’Donnell because the “Office Action… suggests, without any explanation” cites paragraphs [0011] and [0103].  
In response to F, the Examiner agrees.  The cited paragraphs fail to disclose, teach, or suggest the limitation of claim 14.

G. That dependent claim 15 (Appeal Brief, page 20), is not taught by O’Donnell because the “Office Action… suggests, without any explanation” cites paragraphs [0008], [0010], [0060], [0060], and [0118].  
G, the Examiner agrees.  Although O’Donnell teaches in paragraph [0008], “A server associated with a search system may correct errors in, identify portions of, categorize, and/or associate various metadata with a request”, O’Donnell fails to explicitly teach “wherein metadata for the conversation is saved to allow a new conversation to resume using a state indicated by the metadata”, as recited in dependent claim 15.

H. That dependent claim 17 (Appeal Brief, page 20), is not taught by O’Donnell because the “Office Action… suggests, without any explanation” cites Figure 13 and paragraph [0103].  
In response to H, the Examiner agrees.  The cited paragraphs fail to disclose, teach, or suggest the limitation of claim 17.

I. That dependent claim 18 (Appeal Brief, page 20-21), is not taught by O’Donnell because the “Office Action… suggests, without any explanation” cites Figures 9-15.  
In response to I, the Examiner agrees.  The cited figures fail to disclose, teach, or suggest the limitation of claim 18.

J. That dependent claim 19 (Appeal Brief, page 21), is not taught by O’Donnell because the “Office Action… suggests, without any explanation” cites paragraphs [0017]-[0018], [0056], and [0085].  
In response to J, the Examiner disagrees.  O’Donnell explicitly teaches in paragraph [0008], “A server associated with a search system may correct errors in, identify portions of, categorize, and/or associate various metadata with a request. A search system may determine whether an automated response is available for a request. A search system may determine whether a request is seeking subjective or objective information”.  Furthermore, O’Donnell teaches in paragraph [0048], “When a user system, such as the user system 105, establishes a communication session with the search system 130, an identifier of a user system is determined. An identifier of a user system may be associated with other information regarding a user”.  Clearly, since O’Donnell teaches “associate various metadata with a request” prior to forwarding the request and further teaches the session data is associated with an identifier of the user, wherein the identifier is “associated with other information regarding the user”, the limitations of claim 19 are explicitly taught.  
For these reasons above, claim 19 should remain rejected.

K. That independent claims 20 (Appeal Brief, pages 22-24) and 21 (Appeal Brief, pages 24-27), are not anticipated by O’Donnell because O’Donnell does not teaches a second autonomous processing system that is different and separate from a first autonomous processing system.
In response to K, the Examiner disagrees and directs attention to the response to B. above.  For these reasons above, claims 20 and 21 should remain rejected.

L. That dependent claims 5, 13, and 16 (Appeal Brief, pages 27-28), are not anticipated by O’Donnell because O’Donnell does not teaches a first autonomous processing system for generating responses by a particular unit and a second autonomous processing system for generating responses by a particular unit.
In response to L, the Examiner disagrees and directs attention to the response to B. above for plural autonomous units. Furthermore, O’Donnell teaches in paragraph [0073], “a responder may be assigned to a particular type of request as part of a registration process… A responder may be assigned to a role”.  Clearly, the role of the responder is subjectively assigned.  
For these reasons above, claims 5, 13, and 16 should remain rejected.



Respectfully submitted,
/Michael Won/Primary Examiner, Art Unit 2449                                                                                                                                                                                                        
Conferees:
/HUA FAN/Primary Examiner, Art Unit 2449      
                                                                                                                                                                                                  
/THUONG NGUYEN/Primary Examiner, Art Unit 2449                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.